PER CURIAM.
On May 13,1977, Ronald Y. Schram, with the advice of his counsel, Harry Shorstein, Esquire, entered into a conditional guilty plea for consent judgment.
By his plea, Mr. Schram admitted being adjudicated guilty of possession of paraphernalia, a Florida misdemeanor, and admitted guilt to possession of a Florida felony quantity of marijuana, for which he was prosecuted, but for which adjudication was withheld in Case No. 76-884, 17th Judicial Circuit Court, Broward County, Florida.
On July 14, 1977, the Board of Governors of The Florida Bar accepted the plea, but directed certain minor changes in language to clarify that Respondent not be able to apply for reinstatement for one year and indefinitely thereafter until proof of rehabilitation was shown.
The present plea was modified to comply with the directions of the Board, with the consent of Mr. Schram and his counsel.
*789The conditional guilty plea for consent judgment is approved and the following discipline is imposed:
The Respondent, Ronald Y. Schram, is hereby suspended from the practice of law for a period of one year effective nunc pro tunc July 31, 1977, and indefinitely thereafter until he shall demonstrate proof of rehabilitation.
Probation upon reinstatement, to be concurrent with and terminate automatically upon determination of probation in Case No. 76-884. The terms of the suspension and/or probation shall be upon the following conditions:
1. The accused attorney shall not commit any crimes or violate the Integration Rule or Code of Professional Responsibility.
2. The accused attorney shall not violate the terms of his probation in Case No. 76-884.
Costs in the amount of $100 are taxed against Ronald Y. Schram, to be paid within 30 days from the date of this order.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND and KARL, JJ., concur.